783 So.2d 292 (2001)
Jessie Earl PURVIS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D00-448.
District Court of Appeal of Florida, Fifth District.
March 16, 2001.
Rehearing Denied May 3, 2001.
James B. Gibson, Public Defender, and Marvin F. Clegg, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Carmen F. Corrente, *293 Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See State v. Pate, 656 So.2d 1323 (Fla. 5th DCA 1995). But see Richards v. State, 738 So.2d 415 (Fla. 2d DCA 1999). We remand for correction of the defendant's scoresheet to reflect 120 points for victim injury. See Poole v. State, 777 So.2d 1186 (Fla. 5th DCA 2001).
COBB, GRIFFIN and ORFINGER, R.B., JJ., concur.